Citation Nr: 1100334	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  10-30 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to an extension of her 
delimiting date for Dependents Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code. 

(The issues entitlement to a rating in excess of 30 percent for 
headaches due to photophobia due to left optic nerve condition, 
entitlement to a rating in excess of 10 percent for left optic 
nerve cupping, with light sensitivity, status post laceration 
left eyelid and entitlement to an initial rating in excess of 10 
percent for glaucoma will be the subject of a separate document.)


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel

INTRODUCTION

The appellant is the spouse of the Veteran who had active 
military service from June 1986 to August 1986 and from December 
1986 to September 1992.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office's (RO) 
Education Center in Muskogee, Oklahoma.  The Veteran is 
represented by the state service organization, the appellant is 
unrepresented in the course of this appeal.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a June 1998 rating decision, VA granted the Veteran a 
total disability rating based on individual unemployability 
(TDIU) due to his service-connected disabilities and established 
basic eligibility for Chapter 35 benefits.

2.  In July 2000, the Veteran and the appellant married.

3.  The latest assigned delimiting date for DEA benefits is July 
2, 2008, 10 years from the date of the notice of the Veteran's 
permanent and total rating.  No application to extent this period 
was received prior to the delimiting date.

4.  In February 2010, an application was received from the 
appellant for DEA (Chapter 35) benefits.  




CONCLUSION OF LAW

The criteria for an extension of the appellant's delimiting date 
for receipt of DEA benefits, Chapter 35, Title 38, United States 
Code have not been met.  38 U.S.C.A. §§ 3501, 3512, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 21.3046 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
In cases such as this where the law is dispositive, the claim 
must be denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  As such, review of the VA's duty to 
notify and assist is not necessary.  In cases such as this, VA is 
not required to meet the duty to notify or assist a claimant, 
where a claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 
Vet. App. 129 (2002); see also VAOPGCPREC 5-2004.  The Board 
notes that the appellant's contentions rest on interpretation of 
the law and, therefore, do not turn on development of the facts, 
and the VCAA has no effect on these contentions.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002).

Laws and Regulations

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the spouse of a veteran who has 
a total disability permanent in nature resulting from a service-
connected disability.  38 U.S.C.A. § 3501(a)(1)(D); 38 C.F.R. § 
21.3021(a)(3)(i).

Under the rule regarding the payment of educational assistance 
benefits under Chapter 35, Title 38, United States Code, for a 
veteran's spouse, the beginning date of eligibility for a spouse 
of a veteran with a permanent and total disability evaluation 
effective after November 30, 1968, is the effective date of the 
veteran's total and permanent rating or the date of notification, 
whichever is more advantageous to the spouse.  38 U.S.C.A. § 
3512(b)(1); 38 C.F.R. § 21.3046(a).

Educational assistance shall not exceed 10 years after one of the 
following last occurs: (A) The date on which the Secretary first 
finds the spouse from whom eligibility is derived has a service-
connected total disability permanent in nature; (B) The date of 
death of the spouse from whom eligibility is derived who dies 
while a total disability evaluated as permanent in nature was in 
existence; (C) The date on which the Secretary determines that 
the spouse from whom eligibility is derived died of a service-
connected disability.  38 U.S.C.A. § 3512(b)(1); 38 C.F.R. § 
21.3021(a).

The 10-year delimiting period may be extended if the eligible 
spouse or surviving spouse does the following: (1) applies for 
the extension within the appropriate time limit; (2) "was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not result 
from . . . willful misconduct;" (3) provides VA with any 
requested evidence tending to show that he/she was prevented from 
initiating or completing the program because of a physical or 
mental disability that did not result from the willful misconduct 
of the eligible spouse; and (4) is otherwise eligible for payment 
of educational assistance for the training pursuant to Chapter 
35.  38 U.S.C.A. § 3512 (b)(2); 38 C.F.R. § 21.3047(a)(i-iv).  An 
eligible spouse's extended period of eligibility shall be for the 
length of time that the individual was prevented from initiating 
or completing her chosen program of education.  38 C.F.R. § 
21.3047(c).



Factual Background and Analysis

The appellant seeks an extension of the delimiting date for her 
award of DEA benefits.

In a May 1993 rating decision, the Veteran was granted service 
connection for a left foot condition at a 10 percent disability 
rating and optic nerve cupping at a 10 percent disability rating.  
The Veteran's combined disability rating was 20 percent, 
effective September 5, 1992, the day after his separation from 
service.

A September 1995 rating decision increased the Veteran's left 
foot condition to a 30 percent disability rating and granted 
service connection for a low back condition at a 20 percent 
disability rating.  The Veteran's combined rating was 50 percent, 
November 1, 1994.

A July 1997 rating decision granted service connection for a 
bilateral knee disability at a 20 percent disability rating, 
reduced the Veteran's optic nerve cupping disability rating from 
a 10 to a 0 percent evaluation and continued the 30 percent 
rating for the left foot condition and 20 percent rating for a 
low back disability.  The combined rating was 60 percent, 
effective August 12, 1996.

In a June 1998 rating decision, a TDIU was granted effective from 
July 23, 1997. The June 1998 rating also established basic 
eligibility for DEA benefits on the Veteran's permanent and total 
disability from July 23, 1997. 

Notification of this decision was made to the Veteran on July 2, 
1998.  Consequently, and in view of 38 U.S.C.A. § 3512(b)(1) and 
38 C.F.R. § 21.3046(a), the delimiting date of educational 
assistance was July 2, 2008, ten years following notification of 
the establishment of basic eligibility for such benefits. 

It was not until February 2010 that the appellant applied for DEA 
benefits.  Because the 10 year period of eligibility expired July 
2, 2008, the question is whether the appellant was entitled to an 
extension of delimiting day beyond July 2, 2008 for eligibility 
for DEA benefits as a spouse.

In this case, the evidence does not show that the criteria for 
extension of delimiting date for DEA eligibility were met.  There 
is no evidence that the appellant was even enrolled in an 
education program prior to July 2, 2008, and none of the criteria 
for extension of delimiting date set out in 38 C.F.R. §§ 21.3046, 
21.3047 were otherwise met.  

The record establishes that the appellant was not prevented from 
initiating or completing the program because of a physical or 
mental instability; rather, she alleges that she further her 
career in the medical field as a result of a work injury which 
would not require her to lift.  Indeed, the appellant never 
contends that she could not complete her educational program 
because of any physical or mental instability.  Rather she stated 
that she wanted to enroll in an education program to follow a 
career path which would not require physical strain while still 
allowing her to care for patients.

The Board finds, as a matter of law, that seeking an education 
course as a result of having an injury at her former place of 
employment does not fall under the exceptions for extension of a 
delimiting date.

The Board notes that the appellant averred that she had been 
previously attempted to obtain Chapter 35 benefits but was 
informed that they were not available.  She also claimed that the 
Veteran had to pay out of his pocket for her training as a 
certified nursing aid in 2005.  However, the Board notes that 
there is no record of the appellant attempting to obtain Chapter 
35 benefits nor is there any evidence that she received approved 
educational training at that time.

In short, given the information provided, the appellant does not 
fall within any of the situations provided under VA law and 
regulations for extending delimiting dates.  She was clearly not 
prevented from pursuing educational endeavors (either from 
physical or mental instability). 

For these reasons, the Board finds that the appellant is not 
entitled to an extension of her delimiting date for DEA benefits 
beyond July 2, 2008.  To the extent that the law is dispositive, 
the claim is denied on the basis of the absence of legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appellant's appeal for an extension of her delimiting date 
for DEA benefits is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


